UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – December 31, 2013 Item 1: Reports to Shareholders Annual Report | December 31, 2013 Vanguard Institutional Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 About Your Fund’s Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship ’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2013 Total Returns Vanguard Institutional Index Fund Institutional Shares 32.35 % Institutional Plus Shares 32.37 S&P 500 Index 32.39 Large-Cap Core Funds Average 31.42 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institu tional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2012, Through December 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $130.52 $169.28 $3.127 $0.000 Institutional Plus Shares 130.53 169.28 3.158 0.000 1 Chairman’s Letter Dear Shareholder, U.S. stocks steamed forward over the past 12 months, pausing little despite meeting a variety of obstacles along the way. Vanguard Institutional Index Fund returned about 32% for the period, its best fiscal-year result since 1997, and closely tracked its benchmark, the Standard & Poor’s 500 Index. The fund slightly exceeded the average return of its large-capitalization core fund peers. Stocks of every size, style, and sector participated in the rally. However, small-and mid-capitalization stocks led large-caps over the period. Smaller companies generate more of their revenues and profits within the United States than larger multinational firms do. Because of this, small- and mid-caps are at an advantage when U.S. stocks trump their international counterparts and the U.S. economy is generally growing faster than other economies around the world. Earnings, optimism, and stimulus made it a big year for U.S. stocks For the 12 months ended December 31, the broad U.S. stock market surged about 34%, its best calendar-year finish since 1995. Corporations posted solid earnings and investors placed a higher premium on those earnings. The Federal Reserve’s stimulative bond-buying program also supported stock markets; in fact, markets slumped a bit in the summer when questions arose about the timing of the program’s unwinding. In December, the 2 Fed ended the uncertainty by announcing that it would begin paring its bond purchases in January 2014. International stocks, in aggregate, returned about 15%, with the developed markets of Europe and the Pacific region posting double-digit results and emerging-market stocks dipping into negative territory. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, and their forecast for the bond market remains muted. While Joe readily acknowledges that such forecasts are accompanied by uncertainty, he writes, “We believe a balanced and diversified, low-cost portfolio can remain a high-value proposition in the decade ahead.” (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Bond returns faltered in 2013 as the Fed’s phaseout loomed The broad U.S. taxable bond market returned –2.02%—its first negative calendar-year result since 1999 and its worst calendar-year performance since 1994. The Fed’s plans for phasing out its bond-buying program rattled investors, who sold bonds in anticipation of further price declines. Municipal bonds returned –2.55% in aggregate. The yield of the 10-year Treasury note closed at 2.97%, up from 1.76% at the close of December 2012. (Bond yields and prices move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended December 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 33.11% 16.30% 18.59% Russell 2000 Index (Small-caps) 38.82 15.67 20.08 Russell 3000 Index (Broad U.S. market) 33.55 16.24 18.71 MSCI All Country World Index ex USA (International) 15.29 5.14 12.81 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.02% 3.26% 4.44% Barclays Municipal Bond Index (Broad tax-exempt market) -2.55 4.83 5.89 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.06 0.09 CPI Consumer Price Index 1.50% 2.07% 2.08% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.08%. As for money market funds and savings accounts, returns remained tiny as the Fed held short-term interest rates between 0% and 0.25%. A broad spectrum of sectors produced an impressive result In 2013, the stock market overcame much more than the Fed’s plans to curtail its bond-buying program; investors also confronted the U.S. government shutdown, strife in the Middle East, the Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 2.04% for the period ended December 31, 2012, to 18.71% for the period ended December 31, 2013. True, the market returned a hearty 33.55% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the 12 months ended December 31, 2008—when U.S. stocks returned –37.31% during the financial crisis—has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course—possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended December 31, 2007 13.63% 2008 –1.95 2009 0.76 2010 2.74 2011 –0.01 2012 2.04 2013 18.71 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 4 failure of Cyprus’s banking system, and the sluggish global economy. Still, as I mentioned earlier, corporate profits impressed, and investors displayed growing confidence in the market. Each of the fund’s ten industry sectors recorded double-digit returns, but just five accounted for three-quarters of its return: financials, health care, information technology, consumer discretionary, and industrials. The fund’s two smallest sectors––utilities and telecommunication services––were the only ones with returns below 20%. The financial sector, the fund’s second largest, returned nearly 36%. Notable gains came from diversified financial services giants, insurance firms, commercial banks, asset managers, and consumer finance companies. Overall the sector was helped by the strong investing environment, fewer insurance claims, firmer corporate balance sheets, better lending conditions, and improved housing and labor markets. The health care, consumer discretionary, and industrial sectors each returned more than 40%. Major pharmaceutical and biotechnology companies shined as pipelines for new medicines expanded and favorable rulings from the Food and Drug Administration contributed to a more congenial business climate. Within the consumer discretionary sector, media corporations and internet and specialty retailers reaped rewards from favorable customer and economic trends. Total Returns Ten Years Ended December 31, 2013 Average Annual Return Institutional Index Fund Institutional Shares 7.41% S&P 500 Index 7.41 Large-Cap Core Funds Average 6.12 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Setting the pace in industrials were the aerospace and defense industries, where technological improvements and cost management have helped some companies offset cuts in government spending. Industrial conglomerates also did well. Information technology, the fund’s largest sector, returned about 28% overall as software, internet, data processing services, and semiconductor stocks flourished. The consumer staples, energy, and materials sectors had returns of about 25%. Although strength was evident across every sector, within materials, gold mining companies hurt returns. Gold prices fell amid less global demand and investor perception that the tapering of the Fed’s bond-buying program would reduce gold’s value as a safe haven. The fund has sustained its lead over large-cap core peers For the decade ended December 31, the Institutional Index Fund recorded an average annual return of 7.41% for Institutional Shares. This result was in line with that of the fund’s unmanaged benchmark, the S&P 500 Index, which has no transaction costs or operating expenses. The close index tracking is all the more impressive when you remember that those ten years included the financial crisis and global recession of 2008–2009, which sent markets reeling. Vanguard Equity Investment Group, the fund’s advisor, deserves credit for its success in tracking the benchmark. The advisor was helped in this task by the fund’s low expenses, which are far below the average for its peer group. Over the decade, the fund topped the 6.12% average annual result of its large-cap core fund peers, most of which are actively managed funds. Rebalancing your portfolio keeps your target in focus The surge in U.S. stocks in 2013 undoubtedly brought good cheer to investors at the end of the year. But while the rally has been welcome, we simply don’t know how long it will last. History teaches that it’s wise to anticipate a pullback in stocks after an extended winning streak. At Vanguard, no matter what the current market conditions, we encourage you to maintain a diversified portfolio with a mix of stock, bond, and money market funds consistent with your organization’s long-term goals and risk tolerance. 6 Following such a robust year for stocks, you may find that your organizations asset mix has drifted from its original target. If the allocation is off-target by about 5 percentage points or more, it may be time to rebalance. Specifically, the strong results for stocks and weak results for bonds in 2013 may mean directing assets from equities to fixed income. I understand that it can feel counterintuitive to move away from one asset class thats done well recently and into another thats underperformed. But, as a Vanguard research paper puts it, bonds are likely to remain one of the best diversifiers of equity market risk and will likely provide downside protection to balanced investors over the long term. (You can read the paper, Risk of Loss: Should the Prospect of Rising Rates Push Investors from High-Quality Bonds? , at vanguard.com/research.) Ultimately, rebalancing is about controlling risk by keeping your organizations portfolio in line with its target asset allocation. The alternative is to allow market fluctuations to set your asset mix, potentially leaving your organization with a portfolio thats more risky than it intended. As weve long counseled our clients, focusing on what you can control is one of the most prudent steps you can take as an investor. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 13, 2014 7 Institutional Index Fund Fund Profile As of December 31, 2013 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 1.97% 1.99% Portfolio Characteristics DJ U.S. Total Stock Market S&P 500 FA Fund Index Index Number of Stocks 502 500 3,653 Median Market Cap $70.5B $70.5B $43.0B Price/Earnings Ratio 19.2x 19.2x 20.7x Price/Book Ratio 2.7x 2.7x 2.7x Return on Equity 18.1% 17.9% 16.5% Earnings Growth Rate 11.0% 11.0% 11.4% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 5% — — Short-Term Reserves -0.2% — — Volatility Measures DJ U.S. Total S&P 500 Stock Market Index FA Index R-Squared 1.00 1.00 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.0% Exxon Mobil Corp. Integrated Oil & Gas 2.7 Google Inc. Internet Software & Services 1.9 Microsoft Corp. Systems Software 1.7 General Electric Co. Industrial Conglomerates 1.7 Johnson & Johnson Pharmaceuticals 1.6 Chevron Corp. Integrated Oil & Gas 1.5 Procter & Gamble Co. Household Products 1.3 JPMorgan Chase & Co. Diversified Financial Services 1.3 Wells Fargo & Co. Diversified Banks 1.3 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2013. For the fiscal year ended December 31, 2013, the expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 8 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total Stock S&P 500 Market Fund Index FA Index Consumer Discretionary 12.5% 12.5% 13.3% Consumer Staples 9.8 9.8 8.5 Energy 10.3 10.3 9.4 Financials 16.2 16.2 17.3 Health Care 13.0 13.0 12.6 Industrials 10.9 10.9 11.8 Information Technology 18.6 18.6 18.1 Materials 3.5 3.5 3.9 Telecommunication Services 2.3 2.3 2.1 Utilities 2.9 2.9 3.0 9 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2003, Through December 31, 2013 Initial Investment of $5,000,000 Average Annual Total Returns Periods Ended December 31, 2013 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Institutional Index Fund
